IN THE COURT OF CRIMINAL APPEALS
                    OF TEXAS

                                      NO. PD-0052-17

                              KENDALL BELL, Appellant

                                              v.

                                 THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIRST COURT OF APPEALS
                         HARRIS COUNTY

              Per curiam.

                                       OPINION

       Appellant, age 16, was charged in juvenile court with delinquent conduct based on

his participation in an aggravated robbery. In July 2013, the juvenile court waived

jurisdiction and transferred the case to the criminal district court. There, appellant pled

guilty without an agreed recommendation and the court deferred guilt and placed him on

community supervision for 6 years. Just over a year later, the State filed a motion to

adjudicate. The court granted the State’s motion and adjudicated guilt.
                                                                        KENDALL BELL – 2

       On appeal after appellant’s guilt was adjudicated, the court of appeals agreed with

appellant that under Moon v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014), the juvenile

court abused its discretion by waiving jurisdiction without setting forth in its transfer

order adequate case-specific findings to support its conclusion. Bell v. State, No. 01-15-

00510-CR slip op. (Tex. App.–Houston [1st Dist.] Dec. 15, 2016). The court vacated the

juvenile court’s transfer order and the criminal district court’s judgment, dismissed the

criminal district court case, and remanded to the juvenile court to conduct a new transfer

hearing.

       The State has filed a petition for discretionary review challenging appellant’s

ability to attack his transfer order on appeal from the adjudication of his guilt. The State

maintains that a defendant cannot attack the original proceedings on appeal from the

order that adjudicated guilt after a revocation of community supervision. See Davis v.

State, 195 S.W.3d 708 (Tex. Crim. App. 2006); Nix v. State, 65 S.W.3d 664 (Tex. Crim.

App. 2001); Manuel v. State, 994 S.W.2d 658 (Tex. Crim. App. 1999); T EX. C ODE C RIM.

P ROC. 44.47(b) (repealed effective September 1, 2015, but applicable to appellant’s 2013

transfer order). The State’s argument suggests that the court of appeals did not have

jurisdiction to address the merits of appellant’s claim if, indeed, appellant should have

raised the issue on appeal from his deferred adjudication order. See Nix, 65 S.W.3d at 667

(court of appeals dismissed for want of jurisdiction and this Court affirmed); Daniels v.

State, 30 S.W.3d 407, 408 (Tex. Crim. App. 2000)(same); Manuel, 994 S.W.2d at 660
                                                                         KENDALL BELL – 3

(same). Jurisdiction is an absolute, systemic requirement that operates independent of

preservation of error requirements. Henson v. State, 407 S.W.3d 764, 768 (Tex. Crim.

App. 2013), cert. denied, 134 S. Ct. 934 (2014). Appellate courts must review jurisdiction

regardless of whether it is raised by the parties. Skinner v. State, 484 S.W.3d 434, 436

(Tex. Crim. App. 2016). We agree that the jurisdictional issue should be fully vetted by

the court of appeals in the first instance.

       We grant ground (1) of the State’s petition, vacate the judgment of the court of

appeals, and remand this case to that court address its jurisdiction in the first instance.

       We refuse grounds (2) and (3) of the State’s petition for discretionary review with

prejudice.


DELIVERED March 22, 2017
PUBLISH